DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 02/18/2022 has been entered. 
The 35 USC 112(b) rejections to claims 6 and 8 have been overcome by the amendment and are now withdrawn.
The election of Group I on 09/22/2021 without traverse is now made final, with claims 12-14 standing withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2013/0244095 A1, as cited within the IDS and previous Office action) and Lee et al. (KR 2015-0062849 A, as cited in the IDS, with citations below to a machine translation also provided in the IDS as document 14/20, and cited within the previous Office action) and Kinzelman (US 2,981,453 A, cited within the previous Office action).
Regarding claim 1, Min teaches an electrolyte removing device (gas removal apparatus 200a, Min Fig. 9, for removing gas and excess electrolyte, Min abstract and [0106]) comprising: 
a jig assembly (holder 210, Min Fig. 9) configured to receive in a seated position a pouch (battery cell 100 with case 130 seated within holder 210, Min Fig. 9 and [0105-0107]) comprising 
an accommodation part (pouch type battery 100 with case 130 having reception part 120, Min [0033, 0097-0098] and Figs. 2-3) in which an electrode assembly is accommodated (electrode assembly 110 within reception part 120, Min Figs. 2-3 and [0097-0098]), 
a gas pocket part (unsealed part 150 with hole 163, Min [0099-0100] and Figs. 3-6 and 9), and 
a connection part connecting the accommodation part to the gas pocket part (middle portion of 150 and rightmost portion of seal 140, Min Figs. 5-6); and 
an electrolyte removing assembly (gas/electrolyte removal apparatus 200/200a, Min [0104, 0107] and Figs. 8-9) configured to push an electrolyte remaining on the connection part to the gas pocket part (press block 240, Min Fig. 9, presses battery 100, Min. [0107], and thus pushes excess electrolyte through connection part 140/150 to unsealed part of 150) to remove the electrolyte from the connection part (suction device 230 removes excess electrolyte via hole 163 per Min [0104-0106], shown in Min Figs. 8-9, thus removes electrolyte from section 140 through 150 and 163), wherein the electrolyte removing assembly comprises: 
a guide member (sealing block 220, Min Figs. 8-9 – emphasis added) configured to flatten the connection part without being folded (flattened seal/connection part 140 between 110 and 150 formed by sealing blocks 220, Min Figs. 8-9 and [0104-0105]) while the guide member is moved to the gas pocket part in a state of pressing the connection part (sealing blocks 220 perform thermal fusion on case 130 to achieve sealed portion 140 shown at right of Min Fig. 7 per Min [0107], thus sealing blocks 220 shown in Min Figs. 8-9 move up and down toward gas pocket/unsealed part 150); 
an electrolyte removing member (suction device 230, Min [0104-0106] and Figs. 8-9).

Min fails to teach that the electrolyte removing member is configured to push the electrolyte remaining on the connection part to the gas pocket part to remove the electrolyte from the connection part while the electrolyte removing member is moved to the gas pocket part in a state of pressing the connection part that is flattened by the guide member; nor a moving member configured to move the guide member and the electrolyte removing member from the connection part to the gas pocket part.

Lee, which is analogous in the art of electrolyte removing during battery manufacture (see Lee translation Abstract), teaches an electrolyte removing member (roller 30, Lee Fig. 5 – emphasis added) that is configured to push excess electrolyte (pressure applied to pouch 10 via roller 30 serves to push excess electrolyte out to gas pocket 12, Lee translation [0021-0023]) remaining on a connection part (edge portion of pouch 10 which becomes sealed in step S3 after hot-pressing and de-gassing, Lee translation [0026]) to a gas pocket part (gas pocket portion 12, Lee Fig. 5) to remove the electrolyte from the connection part while the electrolyte removing member is moved to the gas pocket part (roller 30 rolled toward 12 per arrow in Lee Fig. 5). Lee teaches that the roller is beneficial in both electrolyte removal and degassing to prevent bubbles and defects within the sealed final battery (Lee translation abstract and [0021, 0029]).
A person having ordinary skill in the art would have found it obvious to modify Min to include the roller of Lee to serve as the electrolyte removing member to push excess electrolyte and bubbles from within the battery pouch in order to prevent defects of the sealed battery as taught by Lee. Additionally, Lee teaches the roller 30 or pusher 20 both function to hot-press pouch 10 to remove excess gas and electrolyte to portion 12 (Lee Figs. 4-5 and translation [0022]). Since Min teaches hot-pressing off a battery pouch (via press block 240 and heater 250, Min Fig. 9 and [0107]) to achieve similar degassing and electrolyte removal (Min [0104-0107]) as that of Lee, a person having ordinary skill in the art would have found it obvious to use simple substitution to substitute the roller taught by Lee for the press block of Min while yielding only expected results (MPEP 2143 I B).

Kinzelman, which is analogous in the art of pressure rollers used on flat material (Kinzelman C1L15-35), teaches a roller supporting structure which can be used in equipment serving various purposes, such as squeegee rollers for removing excess chemical (Kinzelman C1L35-46), similar to the roller for electrolyte removal of modified Min above. Kinzelman teaches moving members (movable support arms 70 and 72, Kinzelman C5L70-C6L1 and Fig. 2) configured to move a guide member (lower support 70 holding roller 60 to guide material strip 12, Kinzelman C5L50-53,70-71 and Fig. 2 – roller 60 acts as a guide member) and a chemical-removing member (roller 62 can be a squeegee roller, held by upper support 72, Kinzelman C1L43-50 and C5L70-71) in relation to the strip object being processed by the apparatus (material strip 12 of exemplary aluminum, Kinzelman C4L64-66 – the pouch material of Min is also taught to be aluminum per Min [0005]). Kinzelman C2L47-60, C4L7-25, and C5L74-C6L1 teach that the above-cited moving members are beneficial to be able to provide desired pressure between the roller element, to self-align, and can be power-driven as desired to move/roll in respect to the object worked upon and conveyed by the apparatus. 
A person having ordinary skill in the art would have found it obvious to modify modified Min to include the roller support structure elements taught by Kinzelman to act as a moving members to move the guide member and the electrolyte removing member across the battery of modified Min from the connection part to the gas pocket part in order to achieve desirable self-adjusting pressure on the battery pack during electrolyte removal. 

Thus, all limitations of instant claim 1 are obvious. 

Regarding claim 2, modified Min teaches the limitations of claim 1 above and teaches the moving member comprises: a fixed body (fixed/bolted portions of 70 and 72 shown in Kinzelman Fig. 2); and a movable cylinder coupled to the fixed body (shafts 64 and 66 allow for movement of rollers, Kinzelman C5L67-70). 
Modified Min fails to explicitly teach the movable cylinder configured to horizontally translate the guide member and the electrolyte removing member from the connection part to the gas pocket part.
However, Lee does teach (per the directionality of the arrow in Lee Fig. 5) that the roller 30 horizontally moves across the battery cell toward the gas pocket part in order to remove electrolyte therefrom (Lee translation [0021-0022] and Fig. 5).
A person having ordinary skill in the art would have found it obvious from this teaching of Lee to ensure that the moving member of modified Min included a movable cylinder portion in order to achieve the desired result of pushing excess electrolyte and gas bubbles toward to gas pocket portion to prevent damage within the battery cell.
Thus, claim 2 is rendered obvious.

Regarding claim 3, modified Min teaches the limitations of claim 2 above and teaches the guide member comprises: a first cylinder configured to horizontally translate from the connection part to the gas pocket part due to motion of the movable cylinder (cylindrical shape of roller 30 translating horizontally along arrow in Lee Fig. 5). 
Modified Min fails to explicitly teach a guide part configured to press on the connection part, the first cylinder configured to vertically translate the guide part into contact with the connection part, the movable cylinder configures to horizontally translate the guide part and the first cylinder together from the connection part to the gas pocket part to flatten the connection part.
However, Min does teach that sealing blocks 220 serve to flatten connection portion 140 to form a sealed battery (Min Figs. 5-9). Modified Min does teach that a roller is used to apply pressure to the battery pouch top in order to push electrolyte towards the gas pocket (Lee translation [0021-0022] and Fig. 5) and teaches both fixed and movable parts within the apparatus to allow for movement of the worked-upon object therethrough (see Kinzelman Fig. 2), while Lee Fig. 5 teaches the horizontal translation of the roller along the battery pouch in order to achieve pushing of excess electrolyte.
From these teachings, a person having ordinary skill in the art would have found it obvious to modify the guide member of modified Min to include a part to press onto the connection part to fully remove gas bubbles and excess electrolyte through the gas pocket and achieve sealing of the battery. Additionally, from Lee and Min, a person having ordinary skill in the art would have found it obvious to continue horizontal translation from the gas pocket portion to the connection portion to achieve sealing with a flattened connection portions as taught in the art (Min Figs. 6 and 9, and Lee translation [0026]). Additionally, applying a known technique to a known device ready for improvement to yield predictable results supports a conclusion of obviousness; thus, it would have been obvious to include the supported rollers of Kinzelman to act as the roller of within modified Min to improve electrolyte removal and sealing.
Thus, claim 3 is rendered obvious.

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim (and/or 35 USC 112(b) pending rejections above), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-11 recite limitations which are not taught nor suggested within the prior art:
Regarding claim 4: Min Figs. 8-9 and [0104-0105] teach sealing blocks 220 with upper and lower plate-like surfaces which vertically translate from one another to flatten and thermally fuse a connection portion, but neither Min or Lee nor Kinzelman teach toward separate upper and lower guide plates for such a function, nor an upper guide plate being coupled to the first cylinder defined above, nor a coupling part coupled to the lower guide plate and the upper guide plate. There is no suggestion or motivation to modify the prior art in such a way to include these claimed features.
Regarding claim 5: Though Min Figs. 8-9 show sealing block 220 upper and lower portions overlapping one another along a vertical axis, modified Min fails to teach all limitations of claim 4 included in claim 5.
Regarding claim 6: Modified Min fails to teach guide plates and fails to teach toward inclusion of such, and therefore also does not teach nor suggest an oblong vertical hole for a coupling bolt to couple together upper and lower guide plates.
Regarding claim 7: Kinzelman does teach in Fig. 2 and C6L11-25 the use of a bolt which can be tightened and loosened as needed to apply pressure to roller supports. However, there is no teaching nor suggestion to render obvious the claim 4 and 5 limitations included within claim 7.
Regarding claim 8: Modified Min teaches the limitations of claim 1 and teaches a second cylinder (upper and lower rollers in Kinzelman Fig. 2, and/or duplication of parts in regards to the roller in Lee Fig. 5 and MPEP 2144.04 VI B) but fails to teach or suggest such coupled to the guide member. The prior art also fails to teach or suggest a separate pressing piece pressing on the connection part and vertically translated by the second cylinder nor horizontally translated by a movable cylinder. Min (Figs. 6-11) and Lee (Figs. 5-6) do both teach removal of excess electrolyte from in order to seal the connection part; however such does not quell the deficiencies presented above regarding no teaching toward a pressing piece.
Regarding claim 9: The prior art fails to teach the limitations of claim 8 and additionally fails to teach toward or suggest another pressing part additional to the pressing piece. Lee and Kinzelman both do teach toward pressing rollers rotating around central shafts which can be used to press on the connection part of a battery (see Lee Fig. 5 and Kinzelman Fig. 2).
Regarding claim 10: Modified Min teaches the limitations of claim 1 and teaches a seating jig being configured to receive the pouch in the seated position (holder 210 receives battery 100 in a seated position, Min Figs. 8-9). However, the prior art fails to teach toward or suggest a fixing jig, nor that the seating jig is coupled to a top surface of the fixing jig and comprises a fixing piece coupled to the top surface of the fixing jig; and a seating piece having elastic restoring force, the seating piece being disposed on a top surface of the fixing piece. There is no suggestion or motivation to modify the prior art in such a way to include these claimed features.
Regarding claim 11: The prior art fails to teach the limitations of claim 10 but does teach toward upper and lower support structures joined by a height-adjusting part therebetween to adjust distance (supports 70 and 72 with adjustable bolt 82 therebetween to adjust pressure, Kinzelman Fig. 2 and C6L11-25). However, this teaching of Kinzelman does not quell deficiencies of the prior art to teach towards limitations of claim 10.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. Applicant asserts that the Lee secondary reference is present to teach the guide member of the instant .
In response to applicant's arguments against the references individually (i.e., regarding specific teachings of the secondary Lee reference alone on Remarks page 8 filed 02/18/2022), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, it is noted above and clear in Min Fig. 8 that the roller of Lee could indeed be incorporated as an electrolyte removing device to render obvious the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728